Citation Nr: 1817353	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-25 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for type II diabetes mellitus, to include as due to herbicide agent exposure and, if so, whether service connection is warranted.

2.  Entitlement to service connection for cardiovascular disease, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for systemic lupus erythematosus, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a blood disorder, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for restless leg syndrome, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for neuropathy of the lower extremities, to include as secondary to a service-connected disability.
REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1967 to December 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's representative filed a motion in February 2018 to have the Veteran's case advanced on the docket because of a terminal heart condition.  The Board herein grants this motion and the appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The newly reopened issue of entitlement to service connection for type II diabetes and the remaining service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2003 rating decision denied a claim for service connection for type II diabetes mellitus, to include as due to herbicide agent exposure; the Veteran did not appeal the decision and VA was not in actual or constructive receipt of new and material evidence within the one-year appeal period.

2.  The additional evidence, received after the December 2003 rating decision, and considered with the record as a whole, is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim of service connection for type II diabetes mellitus, to include as due to herbicide agent exposure.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision denying service connection for type II diabetes mellitus, to include as due to herbicide agent exposure, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the December 2003 rating decision is new and material to reopen the claim of service connection for type II diabetes mellitus, to include as due to herbicide agent exposure.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Inasmuch as the determination below reopens the claim of service connection for type II diabetes mellitus, to include as due to herbicide agent exposure, there is no reason to belabor the impact of VA's duties to notify and assist on the claim to reopen, since any error in notice content or timing or in the duty to assist on that aspect of the claim is harmless.
New and Material Evidence

A claim for service connection for type II diabetes mellitus, to include as due to herbicide agent exposure, was originally denied in a December 2003 rating decision.  The Veteran did not initiate an appeal of this decision, nor did VA actually or constructively receive any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.  The Veteran's claim currently before the Board to reopen his claim for type II diabetes mellitus, to include as due to herbicide agent exposure, was received by the RO in October 2009.  The RO denied the claim in an April 2010 rating decision based on there being no new and material evidence.  The Board must now address the issue of the receipt of new and material evidence in the first instance.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

The Board finds the Veteran has submitted new and material evidence since the December 2003 rating decision denying service connection for type II diabetes mellitus, to include as due to herbicide agent exposure.  The Veteran submitted a May 2010 statement saying he was in an aircraft that was shot down and was grounded in Vietnam for an unknown period while being repaired.  In addition, the Veteran submitted a statement in January 2018 saying he was stationed at the Takhli Royal Thai Air Force Base from April 1970 to December 1970.  The Veteran stated he returned home in June 1970 when his father passed away and returned to the base in Thailand in July 1970.  The Veteran stated that on the second mission he flew over Vietnam dropping propaganda flyers they had to land on an island amongst rice paddies after the aircraft had been damaged.  The Veteran stated the crew was transported to a nearby "Army/Marine" base before being transported back to Thailand.  The Veteran stated he stayed in Vietnam "at least overnight but I cannot remember all of the details of this event." 
These statements from the Veteran were not of record at the time of the December 2003 rating decision and relate to an unestablished fact necessary to substantiate the claim, i.e., whether the Veteran set foot on land in Vietnam and is therefore entitled to presumptive service connection due to exposure to an herbicide agent.  Therefore, the Board finds the additional evidence is new and material to reopen the claim of service connection for type II diabetes mellitus, to include as due to herbicide agent exposure.


ORDER

As new and material evidence has been received, the claim for service connection for type II diabetes mellitus, to include as due to herbicide agent exposure, is reopened; to this extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for type II diabetes mellitus, to include as due to herbicide agent exposure, the Board must now determine whether the claim of entitlement to service connection may be granted on the merits de novo.  The Board finds that further development is necessary prior to appellate review.  In addition, the Board finds that further development is necessary prior to appellate review on the claims of entitlement to service connection for cardiovascular disease, lupus erythematosus, a blood disorder, restless leg syndrome, and neuropathy of the lower extremities.

Type II Diabetes Mellitus

With regards to the Veteran's claim for entitlement to service connection for type II diabetes mellitus, to include as due to herbicide agent exposure, there is no evidence, and the Veteran does not contend, that his diabetes had its onset during or is otherwise directly related to his periods of active service.  Instead, the Veteran contends that his current disability is related to his claimed in-service herbicide agent exposure.  In addition, the Veteran's representative contended in the February 2018 Informal Hearing Presentation that VA has not exhausted all avenues of research in determining whether he was in Vietnam.  The Board's analysis will therefore focus on this contention.

The Veteran contends he was exposed to Agent Orange in Vietnam while he flew missions over Vietnam dropping propaganda flyers while being stationed at Takhli Royal Thai Air Force Base from April 1970 to December 1970.  In particular, in a January 2018 statement, the Veteran stated he returned to Thailand in July 1970 from being in the United States after his father passed away.  The Veteran stated on the second mission he flew over Vietnam after returning to Thailand in July 1970 that his aircraft had to land on an island amongst rice paddies in Vietnam after the aircraft was damaged.  The Veteran stated the crew was transported to a nearby military base for "at least overnight" before being transported back to Thailand.  The Veteran also reported in a May 2010 statement that he was in an aircraft that was shot down and was grounded in Vietnam for an unknown period.

In support of the Veteran's statements, the military personnel records currently in the file show the Veteran was stationed at Takhli Royal Thai Air Force Base from May 1970 to August 1970.  In addition, a November 1970 service treatment record from Takhli Royal Thai Air Force Base illustrates the Veteran was stationed in Thailand beyond August 1970.  A June 2013 Joint Records Research Center (JSRRC) response shows a search was only conducted for the period from March 1970 to May 1970 as to whether the Veteran was on an aircraft that was forced down.  Therefore, as the Veteran has recently alleged that the event occurred at some point after he returned to Thailand in July 1970, further development of the period from July 1970 to December 1970 is necessary to verify the Veteran's statements that he was in Vietnam prior to flying back to Thailand.  See Gagne v. McDonald, 27 Vet. App. 397, 404 (2015) (holding that "the duty to assist required VA to submit multiple 60-day record searches" to JSRRC and that "the 13-month period in [that] case" was not "unreasonably long"). 

Additionally, if a veteran served in the U.S. Air Force in Thailand during the Vietnam era at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang Royal Thai Air Force Base (RTAFB) as an Air Force security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, herbicide agent exposure should be conceded on a facts-found or direct basis.  A veteran may submit the dates, location and nature of the alleged exposure, which will be referred to the Joint Services Records Research Center (JSRRC) for a formal finding concerning herbicide agent exposure.  See M21-1, Part IV.ii.1.H.5.b.  Although the Veteran has not specifically alleged service along the perimeter of Takhli Air Force Base, further development, including obtaining the Veteran's complete service personnel records, should be accomplished to determine whether the nature of his service in Thailand placed him along the perimeter of Takhli Air Force Base.

Cardiovascular Disease

Regarding the claim for entitlement to service connection for cardiovascular disease, to include as due to herbicide agent exposure, further development is necessary as is noted above to determine if the Veteran was exposed to Agent Orange; therefore, this claim is inextricably intertwined with the finding of whether the Veteran was exposed to herbicide agents. 

The Board notes the Veteran was diagnosed with an acute inferior myocardial infarction in September 1998.  Therefore, if it is deemed the Veteran served in Vietnam, the Veteran would be entitled to service connection on a presumptive basis per 38 C.F.R. 3.309(e).

Systemic Lupus Erythematosus and Blood Disorder

Concerning the claims of entitlement to service connection for systemic lupus erythematosus and a blood disorder the Veteran contends the disorders are secondary to a service-connected disorder.  Currently, the Veteran is only service-connected for a chronic low back disability.  However, the Veteran's representative indicated in January 2018 argument that the Veteran is claiming lupus and a blood disorder as secondary to type II diabetes mellitus or cardiovascular disease and these claims are being remanded for further development, the claims of entitlement to service connection for systemic lupus erythematosus and a blood disorder are inextricably intertwined with these claims.  Therefore, the Veteran's claims of entitlement to service connection for systemic lupus erythematosus and a blood disorder must be remanded to the AOJ because service connection based on the secondary theory of entitlement cannot be granted unless the Veteran is already service connected for the disability on which the secondary theory of entitlement is based.  

Restless Leg Syndrome and Neuropathy of the Lower Extremities

Concerning the claims of entitlement to service connection for restless leg syndrome and neuropathy of the lower extremities, the Veteran also contends the disorders are secondary to a service-connected disorder; hence, they are also inextricably intertwined with the other claims being remanded.  

However, the Veteran is service-connected for a chronic low back disability.  Irrespective of the findings on the other claims, the Veteran has not been provided with a VA examination for his restless leg syndrome or neuropathy of the lower extremities claims to determine whether they are caused or aggravated by his service-connected low back disability.  A January 2000 private treatment record illustrates the Veteran was diagnosed with restless syndrome, and the Veteran complained of having leg pain for two years.  Although this record is prior to the pendency of the current claims, given the Veteran is service-connected for a chronic low back disability, further development is required for the restless leg syndrome and neuropathy of the lower extremities claims.  In addition, as a lay person, the Veteran is competent to report symptoms capable of lay observation such as pain he has in his legs as he has reported.

Therefore, based on this evidence, the Board finds the Veteran should be provided with a VA examination to address the etiology of any diagnosed restless leg syndrome and neuropathy of the lower extremities disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any pertinent evidence in support of his claims, to include records of any private treatment.  Based on his response, attempt to procure copies of all records which have not been obtained from identified treatment sources.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain and associate with the claims file the Veteran's complete service personnel records.

3.  Submit multiple 60-day research requests to the Joint Services Records Research Center (JSRRC) and/or the Air Force Historical Research Agency (AFHRA), as deemed appropriate, based on the information included in the claims file and any updated information provided by the Veteran.  The requests should seek, at least, information (1) regarding the alleged incident where the Veteran was in an aircraft that took off from Takhli Royal Thai Air Force Base and made an emergency landing in Vietnam prior to the Veteran being transported from a United States base in Vietnam to Thailand; and (2) should cover the time periods specified by the Veteran, to include July 1970 to December 1970.

Where searches have already been conducted for a particular time period, searches with respect to those time periods need not be replicated.  Separate requests must be made to JSRRC and/or AFHRA or for each 60-day period from July 1970 to December 1970.  A copy of the requests to the JSRRC and/or AFHRA and the responses for each 60-day period from July 1970 to December 1970 should be included in the claims file.

Advise the Veteran and his representative of the results of this development in accordance with 38 C.F.R. § 3.159(e).  

4.  After completing the development requested in item 1, provide the Veteran an appropriate VA examination or examinations to determine the nature, extent, and etiology of the Veteran's restless leg syndrome.  His electronic claims file, including a copy of this decision and remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should provide an opinion on the following:

A)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's restless leg syndrome or neuropathy of the lower extremities was caused by the Veteran's service-connected chronic low back disability?

B)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's restless leg syndrome or neuropathy of the lower extremities is aggravated (that is, any increase in severity beyond the natural progress of the condition as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected chronic low back disability?  

If the Veteran's current restless leg syndrome or neuropathy of the lower extremities has been aggravated by his service-connected chronic low back disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

5.  Finally, after completing the above actions, as well as any other development that may be warranted, including any conducting any further examinations deemed necessary, readjudicate the Veteran's claims in light of all the evidence of record.  This includes readjudicating all disorders discussed in this remand under the presumptive, direct, and secondary theories of entitlement to service connection.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


